DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 30, 2021 and October 5, 2021 have been entered.

Response to Amendment
Applicant’s amendments filed October 5, 2021 and July 30, 2021 have been entered. Claims 1-19, 21, 23-26, and 38-39 are canceled. Claims 20, 22, and 27-37 are pending. Deletion of histidine residue options from claim 20 have overcome rejections over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Ivkov (US 20150320862).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20, 22, and 27-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The full scope of the limitation “a further mixer” is not supported by the disclosure as filed. All portions of the specification which applicant relies on for support in the remarks filed October 5, 2021 require specifically recite a micromixer as performing the mixing step, and the disclosure as filed does not support the breadth of any process unit within the genus of a “mixer”, rather the disclosure specifies a micromixer for performing the claimed step e).
Claims 22, and 27-37 are rejected under 35 USC 112(a) because they depend on claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding the limitation “a further mixer” in step e) of claim 20 it is not clear whether “further” merely refers to a separate mixer from the micromixer introduced in step d) of claim 2, or requires that the “further” mixer in step e) is placed at a greater distance compared to some point of reference. If the “further” is intended to recite a separate mixer from the micromixer in step d), this would be best accomplished without relying on a relative term. Note that the present disclosure provides explicit support for identifying the micromixer in step d) as a first micromixer, and Fig. 1 can be used as support to designate the mixer in step e) as a second micromixer or a micromixer downstream of the first micromixer, etc. (note the above rejection under 35 USC 112(a) as the full scope of the broadest reasonable interpretation of “mixer” is not supported). If “further” is intended to specify a positional relationship, it is not clear what the mixer is further than from some point of reference.
Claims 22, and 27-37 are rejected under 35 USC 112(b) because they depend on claim 20.

Response to Arguments
Applicant’s arguments, see arguments directed to the claimed stabiliser composition, filed July 30, 2021, with respect to claim 20 have been fully considered and are persuasive.  The rejection of claims 20, 22, and 28-37 under 35 USC 103 over Dabre (DE102008015365A1) in view of Girod (GIROD et al., "How temperature determines formation of maghemite nanoparticles," Journal of Magnetism and Magnetic Materials 380(1): 163-167 (2015) (Available online October 2014)) and Ivkov (US 20150320862) have been withdrawn. 


Allowable Subject Matter
Claims 20, 22, and 27-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 presently recites a method for continuous production of dispersible, magnetic, single-core nanoparticles which do not assemble or aggregate in aqueous media. Steps recited in claim 20 comprise:
a) preparing an aqueous solution comprising at least one base and at least one oxidant; 
b) preparing an aqueous solution comprising at least one iron salt and another iron salt which is different from the at least one iron salt and in a lower concentration; 
c) preparing an aqueous solution comprising at least one hydrophilic stabiliser; 
d) mixing the aqueous solution of a) and b) to form a mixture in a micromixer, Fe(OH)2 being formed, which precipitates out of the solution and oxidises to form magnetic single-core nanoparticles comprising iron oxide; and 
e) mixing the mixture from d) with the aqueous solution from c) in a further mixer, wherein the at least one hydrophilic stabiliser bonds to the iron oxide; wherein, in a) to e).
All reasonable interpretations of claim 20 require that the mixing recited in step e) occur in a separate mixer from the mixing recited in step d). Dabre (DE102008015365A1), the closest prior art reference cited as the primary reference in all previously set forth art rejection recites 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736